DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of response was received on 04/29/2022.  Presently claims 1-4 and 6-34 are pending.  Claim 5 is canceled.  Claims 21-33 are withdrawn.  

Response to Arguments
Claim objections have been withdrawn based upon Applicant’s amendments.  
Applicant’s arguments, see pages 12-13, with to claim 1 have been fully considered and are not persuasive.  Tobin et al. discloses wherein the thermoplastic polymer composite comprises a fibrous reinforcement ([0029], lines 8-13, fiber reinforcement) and a (meth)acrylic thermoplastic polymer matrix ([0035], thermoplastic can include polymethyl methacrylate PMMA).
Gerard (US 2016/0017138 A1) is relied upon to teach that fibers are continuous fibers ([0141]) and that fibers with an aspect ratio of at least 1000, and with greater aspect ratios result in being more advantageous ([0141]) in forming a thermoplastic composite with greater reinforcement and strength ([0002], [0012]).
Gerard (WO 2016193645) is relied upon to teach that in the process of manufacturing a composite part made from methacrylic polymer (which is analogously found in the polymer matrix disclosed in Tobin et al.), the polymer has a glass transition temperature of 115.7°C ([0156]), which is within the range recited in the claim.
Rakutt et al. is solely relied upon to teach that the quantity of thickness of the weld seam (i.e., joint interface) is chosen such that strength is further obtained in terms of the effective stiffening or reinforcement of the joint relative to the structure of the joining segments (Col. 2, lines 63-65).  The amount of thickness of the weld interface is selected in order to obtain high compressive strength with respect to surface pressure on the body segments (Col. 3, lines 1-2).  Therein, the thickness of the weld-type interface is a result effective variable effecting the ability of the joined thermoplastic segments to withstand shear, bending, and compressive stresses (Col. 2, lines 55-65, Col. 3, lines 1-2).
Boutillier et al. is relied upon to teaches that it is known in the art for PMMA material (disclosed in Tobin et al.) to have a melt flow index at ISO 133 below 20g/10min (see rejection below). 
Therein, in combination, the prior art discloses all of the limitations of claim 1.
Applicant’s arguments, see page 16, with respect to claim 18 have been fully considered and are persuasive.  Tobin discloses of energy absorptive carbon black pigment ([0042]), but does not disclose that such pigment 222 is a resistive filament at the weld-type interface.  Carbon black pigment is not the same as a resistive filament, as recited by the claim.  The prior art rejection for claim 18 is therein withdrawn.  

Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1, line 21, change: “temperature [[of]] between…”
Claim 2, line 3, change: “having [[an]] the aspect ratio…”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one resistive filament positioned at the weld-type interface” as recited in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tobin et al. (US 2017/0074238 A1), Rakutt et al. (U.S. 7,857,596), Gerard (US 2016/0017138 A1), Gerard (WO 2016193645, with citations provided from translation cited in prior PTO-892), and Boutillier et al. (US 2014/0030538 A1).
Regarding claim 1, Tobin et al. discloses a wind turbine blade (16) comprising an outer casing (i.e. external surface of blade shown in Fig. 2) formed at least in part of panels (at least two blade segments 21 shown in Fig. 5) of thermoplastic polymer composite ([0029], [0035]), defining a leading edge (exemplary leading edge 40) and a trailing edge (exemplary trailing edge 42) of the wind turbine blade (16), and at least one stiffening member (15/35, blade structure assembly 15 which includes spar caps 48, 50 [0031], lines 1-4, [0052]) made of polymer composite ([0035]), and extending along a longitudinal axis (extends along a longitudinal axis of the blade as shown in Fig. 2 and 3) of the wind turbine blade, inside (stiffening member 15/35 is inside the blade 16) said wind turbine blade (16), said at least one stiffening member (15/35) being arranged between at least one panel (Fig. 5 is a zoomed in portion of Fig. 4 which shows panel 24, which is equivalent to blade segment 21a, Fig. 5’ below) defining the leading edge (panel 24 defines the leading edge 40 as shown in Fig. 4) and at least one panel (Fig. 5 is a zoomed in portion of Fig. 4 which shows panel 26, which is equivalent to blade segment 21b, Fig. 5’ below) defining the trailing edge (42, panel 26 defines the trailing edge 42 as shown in Fig. 4.  In Fig. 5’, the stiffening member, which is the assembly of spar cap 50 and shear web 35 that form the stiffening member assembly 15, is in between panels 21a (i.e., equivalent to panel 24) and panel 21b (i.e., equivalent to panel 26)), 
wherein the thermoplastic polymer composite comprises a fibrous reinforcement ([0029], lines 8-13, fiber reinforcement) and a (meth)acrylic thermoplastic polymer matrix ([0035], thermoplastic can include polymethyl methacrylate PMMA) selected from the group consisting of poly(methyl methacrylate) (PMMA), copolymers of methyl methacrylate (MMA), or mixtures thereof ([0035], thermoplastic can include polymethyl methacrylate PMMA)
 wherein at least one panel (24/21a, 26/21b) of thermoplastic polymer composite is connected to the at least one stiffening member (15/35) by a weld-type interface (weld interface between insert 220 and blade component 210 (i.e., panels 21a, 21b), [0045], lines 9-14, [0046], [0049]), 
wherein the turbine blade does not comprise more than 40% by weight of thermosetting polymer (Tobin discloses that various blade components of the rotor blade 16, such as the main blade structure 15 and the various blade segments 21 may include a thermoset resin and/or a thermoplastic resin [0035].  This disclosure indicates that as an alternative, the various blade components, main blade structure, and blade segments can be made from thermoplastic resin without any thermosetting resin.  Further, paragraphs [0039], lines 1-3 and [0040], lines 1-4 discloses that the entire first blade component 200 and the entire second blade component 210 can be made from the thermoplastic resin.  The use of thermoset bonding techniques is discouraged due to the numerous advantages of welding as a joining technique for use in the joining of blade components as well as for the formation of the blade over thermoset bonding techniques [0049].  This disclosure in conjunction with [0035], disclose that the blade can be made from thermoplastic material as an option that excludes the use of thermoset material.  Tobin further discloses of exemplary thermoplastic materials such as PMMA, PVC, polyethylene ([0035], lines 4-26).  Therein, Tobin discloses of an option of including only thermoplastic resins and polymers, signifying that there is a 0% weight of thermosetting polymer for the entire blade), and
wherein the wind turbine blade does not comprise more than 10% by weight of thermosetting adhesive (adhesives are not disclosed, as welding techniques provide numerous advantages of joining blade components and rotor blade formation because the techniques are fast and inexpensive and higher strength compared to known thermoset bonding techniques (i.e., adhesives), [0049]; therein, since thermoset adhesives are not used, Tobin discloses of 0% weight of thermosetting adhesive).

    PNG
    media_image1.png
    392
    575
    media_image1.png
    Greyscale

Fig. 5’

Tobin et al. does not specifically disclose wherein the weld-type interface has a thickness of greater than or equal to 1 mm.
Rakutt et al. teaches of a rotor blade for wind turbines (Col. 6, lines 50-55), which is within the same field of endeavor as the claimed invention.  Specifically, Rakutt et al. teaches of welding thermoplastic structure elements together that are applicable to wind turbine rotor blades (Col. 6, lines 50-55, Col. 2, lines 31-38, Col. 2, lines 50-55).  Further, the thickness of the weld seams or melt zones at the interface of the body segments is chosen such that the selected thickness increases the compressive strength of the body segments such that the weld joint also functions to stiffen the structural segments with respect to shear and bending stresses (Col. 2, lines 55-63).  Therefore, Rakutt et al. teaches that the quantity of thickness of the weld seam (i.e., joint interface) is chosen such that strength is further obtained in terms of the effective stiffening or reinforcement of the joint relative to the structure of the joining segments (Col. 2, lines 63-65).  The amount of thickness of the weld interface is selected in order to obtain high compressive strength with respect to surface pressure on the body segments (Col. 3, lines 1-2).  
Therein, the thickness of the weld-type interface is a result effective variable effecting the ability of the joined thermoplastic segments to withstand shear, bending, and compressive stresses (Col. 2, lines 55-65, Col. 3, lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the weld-type interface to a thickness greater than or equal to 1 mm as it is known that optimizing the thickness of the weld-type interface results in the optimization of the stiffening or reinforcement of the joint relative to the structure of the joining segments in order to withstand shear, bending, and compressive stresses (Col. 2, lines 63-65).
The combination of Tobin et al. and Rakutt et al. does not specifically disclose:
wherein the fibrous reinforcement is based on either continuous fibers or long fibers obtained from continuous fibers, both having an aspect ratio of at least 1000, 
wherein the (meth)acrylic thermoplastic polymer matrix has a glass transition temperature of between 50*C and 160*C, and 
wherein the (meth)acrylic thermoplastic polymer or a portion of the (meth)acrylic thermoplastic polymer has a melt flow index (MFI) according to ISO 1133 (230°C/3.8 kg) of less than 20 g/10 min.
Gerard teaches of the use of composite component parts, such as for wind turbine applications [0174], which is within the same field of endeavor as the claimed invention.  Specifically Gerard teaches of that fibers used in wind turbine component parts are defined by its aspect ratio, which is the ratio between the length and the diameter of the fiber ([0141]).  Gerard further teaches that the fibers are continuous fibers ([0141]) and that the fibers have an aspect ratio of at least 1000, with greater aspect ratios being more advantageous ([0141]) in order to form a thermoplastic composite with greater reinforcement and strength ([0002], [0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Tobin et al. and Rakutt et al. in view of Gerard by using a fibrous reinforcement with continuous fibers and with an aspect ratio of at least 1000 for the fibrous reinforcement disclosed in Tobin ([0029], lines 8-13, fiber reinforcement) as taught in Gerard because greater aspect ratios result in a more advantageous (Gerard, [0141]) structure in order to form a thermoplastic composite with greater reinforcement and strength (Gerard, [0002], [0012]).
	The combination of Tobin et al. Rakutt et al., and Gerard does not specifically disclose wherein the (meth)acrylic thermoplastic polymer matrix has a glass transition temperature of between 50°C and 160°C.
Gerard (WO 2016193645) teaches of structural elements made of composite material applicable to wind turbines ([0046], [0149]), which is within the same field of endeavor as the claimed invention.  Specifically, Gerard teaches that in the process of manufacturing a composite part made from methacrylic polymer (which is analogously found in the polymer matrix disclosed in Tobin et al.), the polymer has a glass transition temperature of 115.7°C ([0156]), which is within the range recited in the claim.
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Tobin et al., Rakutt et al., and Gerard in view of Gerard (WO 2016193645) to have the thermoplastic polymer matrix have a glass transition temperature between 50°C and 160°C because Gerard (WO 2016193645) teaches of a methacrylic polymer (which is analogously found in the polymer matrix disclosed in Tobin et al.) with a glass transition temperature of 115.7°C, which is within the range recited in the claim.
The combination of Tobin et al., Rakutt et al., Gerard, and Gerard (WO 2016193645) does not specifically disclose wherein the (meth)acrylic thermoplastic polymer or a portion of the (meth)acrylic thermoplastic polymer has a melt flow index (MFI) according to ISO 1133 (230°C/3.8 kg) of less than 20 g/10 min.
Boutillier et al. teaches of reinforced acrylic material (PMMA matrix, [0007]), which is within the same field of endeavor as the claimed invention.  Specifically, Boutillier et al. teaches of various examples of PMMA wherein the melt flow index at ISO 1133 ([0067], [0068]) is below 20g/10min (Table 2 shows of example 1 with an MFI of 0.7, example 2 with MFI of 1.7, example 5 with MFI of 0.8 and example 6 with MFI of 3).  Therein, from the examples of PMMA taught in Boutillier et al., it is widely known in the art for PMMA material (disclosed in Tobin et al.) to have a melt flow index at ISO 133 below 20g/10min.  
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Tobin et al., Rakutt et al., Gerard, and Gerard (WO 2016193645) to have the thermoplastic polymer matrix disclosed in Tobin et al. have a melt flow index at ISO 133 below 20g/10min as taught in Boutillier et al. because as it is widely known in the art for PMMA material (disclosed in Tobin et al.) to have a melt flow index at ISO 133 below 20g/10min (Boutillier, Table 2).

	Regarding claim 2, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the fibrous reinforcement is based on continuous fibers or long fibers obtained from continuous fibers having an aspect ratio of at least 5000 (Gerard, [0141]).

Regarding claim 3, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the turbine blade does not comprise more than 30% by weight of thermosetting polymer (Tobin discloses that various blade components of the rotor blade 16, such as the main blade structure 15 and the various blade segments 21 may include a thermoset resin and/or a thermoplastic resin [0035].  This disclosure indicates that as an alternative, the various blade components, main blade structure, and blade segments can be made from thermoplastic resin without the use of thermosetting resin.  Further, paragraphs [0039], lines 1-3 and [0040], lines 1-4 discloses that the entire first blade component 200 and the entire second blade component 210 can be made from the thermoplastic resin.  The use of thermoset bonding techniques is discouraged due to the numerous advantages of welding as a joining technique for use in the joining of blade components as well as for the formation of the blade over thermoset bonding techniques [0049].  This disclosure in conjunction with [0035], disclose that the blade can be made from thermoplastic material as an option that excludes the use of thermoset material.  Tobin further discloses of exemplary thermoplastic materials such as PMMA, PVC, polyethylene ([0035], lines 4-26).  Therein, Tobin discloses of an option of including only thermoplastic resins and polymers, signifying that there is a 0% weight of thermosetting polymer for the entire blade).

Regarding claim 4, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the turbine blade does not comprise more than 15% by weight of thermosetting polymer (Tobin discloses that various blade components of the rotor blade 16, such as the main blade structure 15 and the various blade segments 21 may include a thermoset resin and/or a thermoplastic resin [0035].  This disclosure indicates that as an alternative, the various blade components, main blade structure, and blade segments can be made from thermoplastic resin without the use of thermosetting resin.  Further, paragraphs [0039], lines 1-3 and [0040], lines 1-4 discloses that the entire first blade component 200 and the entire second blade component 210 can be made from the thermoplastic resin.  The use of thermoset bonding techniques is discouraged due to the numerous advantages of welding as a joining technique for use in the joining of blade components as well as for the formation of the blade over thermoset bonding techniques [0049].  This disclosure in conjunction with [0035], disclose that the blade can be made from thermoplastic material as an option that excludes the use of thermoset material.  Tobin further discloses of exemplary thermoplastic materials such as PMMA, PVC, polyethylene ([0035], lines 4-26).  Therein, Tobin discloses of an option of including only thermoplastic resins and polymers, signifying that there is a 0% weight of thermosetting polymer for the entire blade).

Regarding claim 6, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the wind turbine blade does not comprise more than 6% by weight of thermosetting adhesive (Tobin, adhesives are not disclosed, as welding techniques provide numerous advantages of joining blade components and rotor blade formation because the techniques are fast and inexpensive and higher strength compared to known thermoset bonding techniques (i.e., adhesives), [0049]; therein, since thermoset adhesives are not used, Tobin discloses of 0% weight of thermosetting adhesive).

Regarding claim 8, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the fibrous reinforcement comprises fibers selected from the group consisting of carbon fibers, glass fibers, basalt fibers, polymer-based fibers, plant fibers, and mixtures thereof (Tobin, [0029], lines 8-13).

Regarding claim 9, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the thermoplastic polymer matrix further comprises one or more additives or fillers (Gerard (US 2016/0017138) teaches of an additive ([0002]) for reinforcing the impact strength of a thermoplastic material (i.e., such as for the blades 16 in Tobin et al.).  Gerard further teaches that it is well known to add additive to the thermoplastic polymer in molten form because the additive improves the strength of the thermoplastic ([0012])).
	
Regarding claim 10, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the (meth)acrylic thermoplastic polymer matrix has a glass transition temperature of between 70°C and 140°C (Gerard WO 2016193645, 115.7°C ([0156])).

Regarding claim 11, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the at least one stiffening member has a form of an I-beam comprising a web and two flanges connected to one another by the web (Tobin, blade structure assembly 15 which includes two flanges (i.e., spar caps 48, 50 [0031], lines 1-4) and shear web 35, [0052], wherein the stiffening member 15 has the form of an I-beam (spar caps 48, 50 and shear web 35 form an I-beam structure, as shown in Fig. 4)).

Regarding claim 12, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the flanges (Tobin, 48, 50) are formed by composite parts (thermoplastic composite, [0035]) molded by low-pressure injection or infusion (spar caps 48, 50 are infused, [0031], lines 1-4).  The limitation “molded by low-pressure injection or infusion” render the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the combination of the prior art because patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding claim 13, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the flanges (Tobin, 48, 50) are connected to the web (35) by a weld-type interface (weld interface between spar caps 48, 50 and web 35, [0052], lines 13-15; welding between component (200, i.e., 35, Fig. 7) and second blade component (210, i.e., 48/50, Fig. 7, [0047])).

Regarding claim 15, as discussed in the rejection for claim 1 above, Rakutt et al. teaches of welding thermoplastic structure elements together that are applicable to wind turbine rotor blades (Col. 6, lines 50-55, Col. 2, lines 31-38, Col. 2, lines 50-55).  The thickness of the weld seams or melt zones at the interface of the body segments is chosen such that the selected thickness increases the compressive strength of the body segments such that the weld joint also functions to stiffen the structural segments with respect to shear and bending stresses (Col. 2, lines 55-63).  Therefore, Rakutt et al. teaches that the quantity of thickness of the weld seam (i.e., joint interface) is chosen such that strength is further obtained in terms of the effective stiffening or reinforcement of the joint relative to the structure of the joining segments (Col. 2, lines 63-65).  The thickness of the weld interface is selected in order to obtain high compressive strength with respect to surface pressure on the body segments (Col. 3, lines 1-2).  
Therein, the thickness of the weld-type interface is a result effective variable effecting the ability of the joined thermoplastic segments to withstand shear, bending, and compressive stresses (Col. 2, lines 55-65, Col. 3, lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the weld-type interface to a thickness greater than or equal to 2 mm as it is known that optimizing the thickness of the weld-type interface results in the optimization of the stiffening or reinforcement of the joint relative to the structure of the joining segments in order to withstand shear, bending, and compressive stresses (Col. 2, lines 63-65).

Regarding claim 16, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the leading edge is formed of a single monolithic part welded to the stiffening member (Tobin, each panel 24 (i.e., 21a, Fig. 5’) is a single monolithic part as shown in Fig. 3 and each panel 24 is welded to the stiffening member via a weld interface between insert 220 of spar cap 50 pertaining to the stiffening member 15 and blade component 210 (i.e., panels 21a, 21b), [0045], lines 9-14, [0046], [0049]).

Regarding claim 20, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. further discloses wherein the weld type interface extends along the longitudinal axis of the wind turbine blade (Tobin, as shown in Fig. 3, the stiffening member 15 extends along a longitudinal axis of the blade (i.e., from root to blade tip) of the wind turbine blade.  Since each panel 24 is welded to the stiffening member via a weld interface between insert 220 of spar cap 50 pertaining to the stiffening member 15 and blade component 210 (i.e., panels 21a, 21b, [0045], lines 9-14, [0046], [0049]) and each panel extends along the longitudinal axis of the blade, the weld type interface extends along the longitudinal axis of the wind turbine blade 16).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tobin et al. (US 2017/0074238 A1), Rakutt et al. (U.S. 7,857,596), Gerard (US 2016/0017138 A1), Gerard (WO 2016193645, with citations provided from translation cited in prior PTO-892), and Boutillier et al. (US 2014/0030538 A1) as applied in claim 1 above, and further in view of Gerard et al. (US 2014/0256850 A1).
Regarding claim 7, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. does not specifically disclose of wherein the (meth)acrylic thermoplastic polymer matrix comprises a precursor (meth)acrylic polymer having a weight- average molecular weight greater than 50,000 g/mol.
Gerard et al. (US 2014/0256850) teaches of thermoplastic acrylic matrix material, which is within the same field of endeavor as the claimed invention.  Gerard et al. specifically teaches that that a thermoplastic acrylic matrix material (i.e., analogous to the PMMA disclosed in Tobin) should have a weight average molecular weight greater than 50,000 g/mol ([0071]) in order for the material to be prepared easily, be transformed (i.e., precursor), and shaped into form such that the material has the designed and desired mechanical properties required ([0011]).  
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. in view of Gerard et al. (US 2014/0256850) to have the thermoplastic polymer matrix disclosed in Tobin et al. have a weight average molecular weight greater than 50,000 g/mol ([0071]) in order for the material to be prepared easily, be transformed (i.e., precursor), and shaped into form such that the material has the designed and desired mechanical properties required (Gerard, [0011]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tobin et al. (US 2017/0074238 A1), Rakutt et al. (U.S. 7,857,596), Gerard (US 2016/0017138 A1), Gerard (WO 2016193645, with citations provided from translation cited in prior PTO-892), and Boutillier et al. (US 2014/0030538 A1) as applied in claim 11 above, and further in view of Livingston et al. (US 7,976,282).
Regarding claim 14, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. discloses all of the limitations of claim 11 as stated above but does not disclose wherein the flanges (Tobin, spar caps 48, 50) are connected to the web (Tobin, 35) by epoxy, polyester, or polyurethane adhesive.
	Livingston et al. teaches of a wind turbine blade with spar caps and a shear web, which is within the same field of endeavor as the claimed invention.  Specifically, Livingston et al. teaches that a paste adhesive, such as an epoxy, can be used to adhere the shear web (120) to the spar caps (110) of the wind turbine blade (Col. 4, lines 15-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. in view of Livingston et al. to use an epoxy to adhere the flanges (i.e., spar caps 48, 50, disclosed in Tobin) to the web (35, Tobin) as taught in Livingston et al. as it is well known in the wind turbine art to adhere the shear webs to the spar caps with an epoxy to form a wind turbine blade (Livingston et al., Col. 4, lines 15-20).

Claims 17 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tobin et al. (US 2017/0074238 A1), Rakutt et al. (U.S. 7,857,596), Gerard (US 2016/0017138 A1), Gerard (WO 2016193645, with citations provided from translation cited in prior PTO-892), and Boutillier et al. (US 2014/0030538 A1) as applied in claim 1 above, and further in view of Doyle et al. (US 2010/0062238 A1).
Regarding claim 17, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. discloses all of the limitations of claim 1 as stated above, except wherein the panels of thermoplastic polymer composite forming the outer casing (at least two blade segments 21 shown in Fig. 5) enclose a low-density structure, such as wood, a honeycomb structure or expanded plastic.
Doyle et al. teaches of wind turbine composite blade of thermoplastic material, which is within the same field of endeavor as the claimed invention.  Specifically, Doyle et al. teaches that there is a lightweight core enclosed by two shell halves (i.e., panels).  The purpose of the lightweight core is to reduce the weight of the blade while retaining sufficient buckling strength during blade bending ([0007]).  Doyle et al. further teaches that exemplary core materials include wood or lightweight plastics ([0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. in view of Doyle et al. to use lightweight core material within the blade disclosed in Tobin et al., wherein the core material is made from lightweight wood as taught by Doyle et al. because the lightweight core allows for sufficient buckling strength during blade bending ([0007]), while maintaining the blade lightweight.  
Regarding claim 34, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), Boutillier et al., and Doyle et al. further discloses wherein the low-density structure is wood, a honeycomb structure or expanded plastic (Doyle et al. further teaches that exemplary core materials include wood ([0007])).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tobin et al. (US 2017/0074238 A1), Rakutt et al. (U.S. 7,857,596), Gerard (US 2016/0017138 A1), Gerard (WO 2016193645, with citations provided from translation cited in prior PTO-892), and Boutillier et al. (US 2014/0030538 A1) as applied in claim 1 above, and further in view of Schibsbye et al. (US 2013/0343827 A1).
Regarding claim 19, the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. discloses all of the limitations of claim 1 as stated above, and Tobin et al. further discloses that at least one panel (24/21a, 26/21b) of thermoplastic polymer composite is connected to the stiffening member (15/35) by a weld-type interface (weld interface between insert 220 and blade component 210 (i.e., panels 21a, 21b), [0045], lines 9-14, [0046], [0049]).  As shown in Fig. 3, the stiffening member (15) extends throughout the longitudinal span (i.e., blade length) of the blade from root to the tip.  Therein, the weld-type interface between the panels for the external surface of the blade and the stiffening member span the blade length of the blade.
The combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. does not specifically disclose wherein the weld-type interface has a length of greater than 5 meters.
Schibsbye et al. teaches of wind turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Schibsbye et al. teaches of a wind turbine blade length with a length of 55 meters ([0019]).
Therein, since Tobin discloses that the weld-type interface (between the panels for the external surface of the blade and the stiffening member) spans the blade length of the blade, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tobin et al., Rakutt et al., Gerard, Gerard (WO 2016193645), and Boutillier et al. in view of Schibsbye et al. to have the weld-type interface have a length of greater than 5 meters because as taught by Schibsbye et al., it is known in the wind turbine art to have blades with a blade length of 55 m.  

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 18, Applicant’s arguments are persuasive (see p. 16), wherein Tobin discloses of energy absorptive carbon black pigment ([0042]), but does not disclose that such pigment 222 is a resistive filament at the weld-type interface.  Carbon black pigment is not the same as a resistive filament, as recited by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        05/10/2022